Mollison, Judge:
Counsel have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the Appeals for Reappraisement enumerated on Schedule “A” and “B”, attached hereto and made a part hereof, consists of plywood and blockboard exported from Finland in the years 1955, 1956 and 1957 and that the merchandise is properly valued on the basis of the foreign value as defined in Section 402 (c) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, with respect to the merchandise referred to in schedule “A”, the appraised unit values, less 4% net packed and with respect to the merchandise set forth in Schedule “B”, the values set forth in Column 5 thereof, less 4% net packed.
On the agreed facts, I find that foreign value, as that value is defined in section 402 (c), as amended, of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value, with respect to the merchandise *571covered by the appeals for reappraisement enumerated in schedule “A,” attached to and made a part of this decision, is the appraised unit values, less 4 per centum, net, packed, and with respect to the merchandise covered by the appeal for reappraisement enumerated in schedule “B,” attached to and made a part of this decision, is as set forth in column 5 thereof, less 4 per centum, net, packed.
Judgment will issue accordingly.